Citation Nr: 0917395	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-06 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of entitlement to waiver of recovery of an 
overpayment in the calculated amount of $13,306.00 is the 
subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  This claim was denied by the 
Board in a February 2007 decision.  In February 2009, the 
parties (the Secretary of VA and the Veteran) filed a Joint 
Motion for Remand, which was granted by Order of the Court in 
February 2009, and the case returns to the Board for further 
consideration.

The Veteran testified before the undersigned, via 
videoconference in March 2006.  A transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion observed that the Veteran was afforded a VA 
examination in July 2005, but determined that the examination 
was inadequate.  Specifically, the Joint Motion noted that 
the examiner did not have access to the Veteran's claims 
file, and that the examiner did not address all of the 
Veteran's risk factors in determining the etiology of his 
hepatitis C infection, such as exposure to unsterilized 
needles and shared razors and toothbrushes in service.  Thus, 
the claim must be remanded so that the Veteran may be 
scheduled for another VA examination to assess the existence 
and etiology of his claimed hepatitis C. 

Additionally, the most recent VA treatment record associated 
with the claims file is dated in June 2004.  The record 
demonstrates that the Veteran receives frequent treatment at 
the Houston VA facility.  Thus, the Board finds that there 
are potentially relevant VA treatment records that must be 
obtained to ensure equitable adjudication of the claim.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file)

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records from 
the Houston VA medical facility dated 
from June 2004 onward.

2.	Schedule the Veteran for a VA 
examination in order to assess the 
existence and etiology of his claimed 
hepatitis C.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon examination 
of the Veteran and review of the claims 
file, the examiner should opine as to 
the following: 

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
the Veteran's current hepatitis C 
infection is etiologically related his 
active duty military service, to 
include being a result of a risk factor 
identified in service?

A rationale for any opinion advanced 
should be provided.  The examiner 
should specifically address all risk 
factors for hepatitis C identified by 
the Veteran.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so 
state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the January 2006 
statement of the case.  The Veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


